
	

113 HR 2140 IH: Insurance Capital and Accounting Standards Act of 2013
U.S. House of Representatives
2013-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2140
		IN THE HOUSE OF REPRESENTATIVES
		
			May 23, 2013
			Mr. Gary G. Miller of
			 California (for himself and Mrs.
			 McCarthy of New York) introduced the following bill; which was
			 referred to the Committee on Financial
			 Services
		
		A BILL
		To permit insurance companies that are depository holding
		  companies, or are subsidiaries of depository holding companies, to comply with
		  the accounting and capital requirements applicable to the insurance company
		  under State law, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Insurance Capital and Accounting Standards Act of
			 2013.
		2.Leverage and
			 risk-based capital requirementsSubsection (b) of section 171 of the
			 Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5371(b))
			 is amended—
			(1)by redesignating
			 paragraphs (3), (4), (5), (6), and (7) as paragraphs (4), (5), (6), (7), and
			 (8), respectively; and
			(2)by inserting after
			 paragraph (2) the following new paragraph:
				
					(3)Insurance
				companies
						(A)In
				generalThe minimum leverage capital requirements and the minimum
				risk-based capital requirements established under paragraphs (1) and (2) shall,
				for depository institution holding companies and nonbank financial companies
				supervised by the Board of Governors that is an insurance company, or that has
				one or more subsidiaries that are insurance companies—
							(i)with respect to
				the insurance company, adhere to the regulatory accounting practices and
				procedures applicable to, and the capital structure of, such companies;
				and
							(ii)with respect to
				the insurance company, utilize the governing State law capital requirements for
				insurance companies.
							(B)Compliance with
				capital requirements under State law
							(i)PresumptionAny
				insurance company, insurance affiliate, or insurance subsidiary in compliance
				with applicable risk-based capital standards established under State law shall
				be presumed to satisfy any minimum capital requirements of this section.
							(ii)Determination
				of Board with respect to presumptionThe Board of Governors may,
				on a case-by-case basis on the record, determine that the presumption in clause
				(i) should not apply, provided that the Board first establishes through
				rulemaking the general procedures and standards to be utilized for such
				proceedings.
							(iii)Effect of
				determinationWhere the Board of Governors makes a determination
				under clause (ii) that the presumption should not apply to a company, the
				requirements of subparagraphs (A), (C), and (D) remain applicable in
				establishing capital rules for such company.
							(C)Analysis of
				leverage and risk based capital requirementsNo requirements
				under paragraph (1) and (2) for a company described under subparagraph (A)
				shall apply unless the Board—
							(i)carries out a
				cost-benefit analysis of the application of those requirements specific to a
				company described under subparagraph (A), including soliciting and reviewing
				public comment of the analysis prior to any final rulemaking, and the Board of
				Governors determines that the benefits of applying the requirements outweigh
				the cost; and
							(ii)carries out a
				quantitative impact study of the application of those requirements specific to
				a company described under subparagraph (A), including soliciting and reviewing
				public comment of the study prior to any final rulemaking, and only apply the
				requirements if the Board of Governors determines that the study shows the
				requirements are appropriate.
							(D)Rulemaking
				requirementsAny rulemaking implementing paragraphs (1) and (2)
				shall separately incorporate and reflect the requirements provided for under
				subparagraphs (A), (B), and
				(C).
						.
			3.Accounting
			 standards applicable to insurance companiesSection 115 of the Dodd-Frank Wall Street
			 Reform and Consumer Protection Act (12 U.S.C. 5325) is amended by adding at the
			 end the following:
			
				(h)Accounting
				standards applicable to insurance companiesWith respect to a
				nonbank financial company supervised by the Board of Governors that is an
				insurance company, the Board of Governors may not require the insurance company
				to comply with accounting standards, including generally accepted accounting
				principles, that are different than those regulatory accounting standards
				applicable to the insurance company under applicable State
				law.
				.
		4.Solvency,
			 capital, and accounting requirements for insurance-based savings and loan
			 holding companiesSection
			 10(g) of the Home Owners’ Loan Act (12 U.S.C. 1467a(g)) is amended by adding at
			 the end the following:
			
				(6)Solvency,
				capital, and accounting requirements for insurance-based savings and loan
				holding companies
					(A)In
				generalNotwithstanding any other provision of this section, in
				establishing capital standards required for a savings and loan holding company
				that is an insurance company or that has one or more subsidiaries that are
				insurance companies, the Board shall—
						(i)with respect to
				the insurance company, adhere to the regulatory accounting practices and
				procedures applicable to, and the capital structure of, such company;
						(ii)with respect to
				the insurance company, utilize the governing State law capital requirements for
				insurers; and
						(iii)not require any
				insurance company to comply with accounting standards, including generally
				accepted accounting principles, that are different than those accounting
				standards the company is required to comply with by the company’s State
				regulator.
						(B)Compliance with
				capital requirements under State law
						(i)PresumptionAny
				insurance company, insurance affiliate, or insurance subsidiary in compliance
				with applicable risk-based capital standards established under State law shall
				be presumed to satisfy any capital requirements of this Act.
						(ii)Determination
				of Board with respect to presumptionThe Board may, on a
				case-by-case basis on the record, determine that the presumption in clause (i)
				should not apply, provided that the Board first establishes through rulemaking
				the general procedures and standards to be utilized for such
				proceedings.
						(iii)Effect of
				determinationWhere the Board makes a determination under clause
				(ii) that the presumption should not apply to a company, the requirements of
				subparagraphs (A), (C), and (D) remain applicable in establishing capital rules
				for such company.
						(C)Analysis of
				capital requirementsNo capital requirements under this Act for a
				company described under subparagraph (A) shall apply unless the Board—
						(i)carries out a
				cost-benefit analysis of the application of those requirements specific to a
				company described under subparagraph (A), including soliciting and reviewing
				public comment of the analysis prior to any final rulemaking, and the Board
				determines that the benefits of applying the requirements outweigh the cost;
				and
						(ii)carries out a
				quantitative impact study of the application of those requirements specific to
				a company described under subparagraph (A), including soliciting and reviewing
				public comment of the study prior to any final rulemaking, and only apply the
				requirements if the Board determines that the study shows the requirements are
				appropriate.
						(D)Rulemaking
				requirementsAny rulemaking setting capital rules for companies
				described in subparagraph (A) shall separately incorporate and reflect the
				requirements provided for under subparagraphs (A), (B), and
				(C).
					.
		5.Source of
			 strengthSection 38A of the
			 Federal Deposit Insurance Act (12 U.S.C. 1831o–1) is amended—
			(1)by redesignating
			 subsections (c), (d), and (e) as subsections (d), (e), and (f), respectively;
			 and
			(2)by inserting after
			 subsection (b) the following:
				
					(c)Insurance
				regulator consentIn cases
				involving a depository institution holding company that is an insurance company
				or that has one or more subsidiaries that are insurance companies, before the
				appropriate Federal banking agency may require such insurance company to be
				used directly or indirectly as a source of financial strength pursuant to
				subsection (a) or (b), the appropriate Federal banking agency shall
				obtain—
						(1)the consent of the
				insurance commissioner (or similar official charged with the principal
				responsibility of supervising the business of insurance within each State,
				territory, or insular possession of the United States) of the insurance
				company’s domiciliary State; and
						(2)a certification
				from such commissioner that the commissioner considered the safety and
				soundness of the insurance company or subsidiary insurance company prior to
				providing such
				consent.
						.
			
